             Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 1 of 32




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


VANESSA BYER
412 Biddle Ave., Apt. 1
Pittsburgh, PA 15221                                  CIVIL ACTION
                                                      NO.
                                   Plaintiff
                 v.

UNITED STATES OF AMERICA                              MEDICAL PROFESSIONAL
                                                      LIABILITY ACTION
                                   Defendant
                                                      CIVIL ACTION COMPLAINT


                                            COMPLAINT

        Plaintiff, Vanessa Byer, files this complaint against the United States of America and

alleges as follows:

                                   JURISDICTION AND VENUE

        1.      This case sounding in medical malpractice involves a claim for personal injury

brought against the United States of America under Section (b)(1) of the Federal Tort Claims Act

(FTCA), 42 U.S.C. § 1346. Jurisdiction is based on 28 U.S.C. § 1331 (federal question), 42

U.S.C. § 1346, et seq. (FTCA litigation), and 28 U.S.C. § 1367 (supplemental jurisdiction).

        2.      Venue is proper because the acts and omissions that form the subject matter of

this action occurred in this judicial district.

        3.      On October 29, 2020, the United States Department of Justice – Tort Branch –

Civil Division, Federal Tort Claims Act Section, 175 N ST NE, 11th Floor, Washington, D.C.

20202, received, via Federal Express, Plaintiffs’ “notice of a claim for damage, injury, or death”

via Standard Form 95. A copy of Plaintiff’s correspondence with completed Standard Form 95

is attached hereto as Exhibit “A.”           A copy of the Federal Express shipping label and

                                                  1
            Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 2 of 32




confirmation of delivery are attached hereto as Exhibit “B.”

       4.      On or about January 20, 2021, in response to Plaintiff’s administrative tort claim,

via US mail, Plaintiff received correspondence dated January 13, 2021 from the Office of

General Counsel on behalf of the United States Department of Health and Human Services

(“DHHS”), requesting a copy of Plaintiff’s medical records, imaging studies, and itemized bills

in this matter. A copy of the January 13, 2021 correspondence to Plaintiff is attached hereto as

Exhibit “C.”

       5.      On January 22, 2021, Plaintiff electronically forwarded, and DHHS received, the

requested materials. A copy of the cover letter with email from Plaintiff to DHHS, and

confirmation of receipt by DHHS, are attached hereto as Exhibit “D.”

       6.      On or about May 5, 2021, Plaintiff received correspondence from DHHS denying

Plaintiff’s administrative tort claim. A copy of the DHHS denial letter is attached hereto as

Exhibit “E.”

       7.      Given Defendant’s denial of this administrative claim, pursuant to 28 U.S.C. §

2401(b), Plaintiff is now permitted to file these claims.

                                         THE PARTIES

       8.      Plaintiff, Vanessa Byer, is an adult citizen of the Commonwealth of Pennsylvania,

residing therein at 412 Biddle Avenue, Apartment 1, Pittsburgh, Pennsylvania 15221.

       9.      Defendant, United States of America d/b/a Metro Community Health Center,

(hereinafter “MCHC”), is a state-chartered health care facility. MCHC is a Health Center

Program grantee under 42 U.S.C. 254b and a deemed Public Health Service Employee under 42

U.S.C. 233(g)-(n). MCHC is a state agency within the meaning of 28 U.S.C. § 2674. MCHC

maintains its principal place of business at 1789 S. Braddock Avenue, Suite 410, Pittsburgh,


                                                  2
             Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 3 of 32




Pennsylvania 15218. MCHC includes David R. Freeman, M.D. [“Dr. Freeman”], as well as

other employees, actual agents, apparent agents, ostensible agents, workmen, and servants. As

more fully set forth herein, the claim asserted against this Defendant is for the professional

negligence of its employees, actual agents, apparent agents, ostensible agents, workmen, and/or

servants, including Dr. Freeman.

       10.      At all times relevant hereto, Dr. Freeman acted in the capacity of Vanessa Byer’s

treating physician and was the actual, apparent or ostensible agent, servant, and/or employee of

Defendant, United States of America. Dr. Freeman’s medical care and treatment of Vanessa

Byer was within the scope of his agency, master-servant and/or employment relationship with

Defendant, United States of America. A Certificate of Merit as to Defendant, United States of

America, is attached hereto as Exhibit “F.”

                                       OPERATIVE FACTS

       11.      Vanessa Byer was born on October 9, 1981.

       12.      On May 20, 2016, at 34 years of age, Vanessa Byer presented to MCHC for a

routine annual physical examination performed by Dr. Freeman.

       13.      On May 20, 2016, Dr. Freeman documented finding a mass in the hard and soft

palates of Vanessa Byer’s mouth.

       14.      On May 20, 2016, Dr. Freeman identified [incorrectly] the mass in the hard and

soft palate of Vanessa Byer’s mouth as a Torus.

       15.      On May 20, 2016, Dr. Freeman advised Vanessa Byer that she had a normal exam

with a Torus that was of no concern.

       16.      On May 22, 2017, Vanessa Byer presented to MCHC for her next routine annual

physical examination, again performed by Dr. Freeman.


                                                  3
             Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 4 of 32




       17.      On May 22, 2017, Dr. Freeman again identified [incorrectly] the mass in the hard

and soft palate of Vanessa Byer’s mouth as a Torus of no concern.

       18.      On October 22, 2018, Vanessa Byer presented to MCHC complaining of nasal

congestion, sinus pressure, and runny nose and eyes, for which she was evaluated by Shara Tabb,

CRNP, under the supervision of Dr. Freeman.

       19.      On October 22, 2018, Shara Tabb, CRNP, under the supervision of Dr. Freeman,

diagnosed Vanessa Byer with an injected throat, enlarged tonsils, and sinusitis, for which these

medical providers prescribed an antibiotic and did not recommend further evaluation or follow

up.

       20.      On March 13, 2019, now 37 years of age, Vanessa Byer presented to a dentist,

David Blinky, DDS [“Dr. Blinky”], for complaints related to her mouth and associated pain.

       21.      On March 13, 2019, Dr. Blinky found a 3 x 7cm mass covering Vanessa Byer’s

hard and soft palates and extending back to her pharynx.

       22.      On March 13, 2019, suspicious that this mass represented a cancerous tumor of

Vanessa Byer’s hard and soft palates, Dr. Blinky immediately referred her to Robert Ferris, MD,

an otolaryngologist [ENT], and William Chung, DDS, MD, an oral surgeon.

       23.      On March 15, 2019, Dr. Ferris performed a biopsy of the mass in the roof of

Vanessa Byer’s mouth.

       24.      On March 16, 2019, a CT scan of Vanessa Byer’s head and neck revealed a large

invasive tumor involving her maxillary sinuses and nasal cavities, with invasion of the bone and

metastasis to the lymph nodes in her neck.

       25.      On or about March 16, 2019, the pathology from Vanessa Byer’s biopsy revealed

adenocarcinoma of the palate, staged as IVA cancer.


                                                4
             Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 5 of 32




       26.      On May 6, 2019, Vanessa Byer underwent an embolization procedure to reduce

the vascular supply to her head and neck tumor prior to surgery to remove that tumor.

       27.      On May 7, 2019, in an effort to remove all the cancerous tumor and involved

bone in Vanessa Byer’s face and neck, she underwent multiple extensive and disfiguring surgical

procedures, including removal of both maxillary bones and part of the right mandible (jaw).

       28.      On May 7, 2019, given Vanessa Byer’s extensive and disfiguring facial surgery,

she underwent placement of a tracheostomy so that she could breathe through her neck.

       29.      On May 7, 2019, given Vanessa Byer’s disfiguring facial surgery and inability to

eat through her mouth, she had a PEG (gastrostomy) tube placed into her stomach so that she

could be fed.

       30.      On May 14, 2019, Vanessa Byer underwent additional surgery performed by

multiple surgical teams over many hours, consisting of three-stages, which included removing

additional tissue margins at risk of cancer with extensive facial reconstruction.

       31.      Vanessa Byer subsequently underwent six weeks of daily radiation therapy to her

head and neck that resulted in significant complications for which she was hospitalized,

including dehydration and malnutrition.

       32.      As of today, Vanessa Byer’s face is severely disfigured, she suffers non-remitting

pain and neuropathies for which she is on multiple narcotics, and she continues to be monitored

for signs of recurrence and metastatic cancer.

       33.      As of today, Vanessa Byer has difficulty chewing and swallowing, all of her food

needs to be pureed, she cannot swallow pills, and she still has a PEG tube inserted in her stomach

to assist with oral intake, nutrition, and medication.




                                                  5
             Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 6 of 32




       34.       As of today, Vanessa Byer has difficulty speaking and can no longer sing, which

was a significant part of her life and vocation.

       35.       As a direct and proximate result of Defendant’s conduct, Vanessa Byer was

caused to suffer:

       a.        Delay in diagnosis and treatment of adenocarcinoma of the hard palate;

       b.        Metastatic adenocarcinoma of the hard palate;

       c.        The loss of treatment options for earlier stage adenocarcinoma of the hard

       palate;

       d.        The loss of treatment options for adenocarcinoma of the hard palate prior

       to metastasis;

       e.        Loss of opportunity for cure;

       f.        Increased risk of recurrent cancer;

       g.        Reduced probability of long-term survival;

       h.        Reduced life expectancy;

       i.        Dysphagia;

       j.        Dysarthria;

       k.        Malnutrition;

       l.        Scurvy;

       m.        Narcotic addiction;

       n.        Wound infections;

       o.        The need for extensive disfiguring surgical procedures;

       p.        Extensive radiation therapy and the attendant side effects to such

       treatment;


                                                   6
             Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 7 of 32




       q.       The need for extensive rehabilitation and therapy;

       r.       All invasive procedures as set forth in Vanessa Byer’s medical records;

       s.       Depression;

       t.       Anxiety;

       u.       Disfigurement;

       v.       Past and future medical expenses;

       w.       Past and future physical pain and suffering;

       x.       Past and future mental anguish;

       y.       Past and future embarrassment;

       z.       Past and future humiliation;

       aa.      Past and future loss of life’s pleasures;

       bb.      Past and future loss of earnings and earning capacity;

       cc.      Economic and financial damages; and,

       dd.      All injuries and damages set forth in Vanessa Byer’s medical records.

       36.      Defendant’s conduct was a substantial factor in causing the injuries and damages

sustained by Vanessa Byer, as set forth above.

       37.      Defendant’s conduct increased the risk of harm to Vanessa Byer and increased the

risk that she would suffer the injuries and damages as set forth above.

       38.      The injuries to Vanessa Byer, as described herein, were caused solely and wholly

by reason of Defendant’s negligence and were not caused or contributed thereto by any action or

inaction of Plaintiff, Vanessa Byer.




                                                   7
             Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 8 of 32




       39.      As a direct and proximate cause of the negligent treatment provided by

Defendant, its agents, servants and/or employees as set forth in this Complaint, Vanessa Byer

claims the full measure of damages allowable under Pennsylvania law.

                               COUNT I – NEGLIGENCE
                       PLAINTIFF v. UNITED STATES OF AMERICA

       40.      The preceding paragraphs of this Complaint are fully incorporated by reference as

though fully set forth herein.

       41.      The negligent acts and omissions of The United States of America, by and

through it employees, servants, actual agents, apparent agents, ostensible agents, and/or

workmen, including specifically Dr. Freeman, in his medical management, care, and treatment of

Vanessa Byer, as set forth in the predicate facts stated above, consisted of one or more of the

following:

                a)     On May 20, 2016 and May 22, 2017, failing to appropriately evaluate the

       lesion on the roof Vanessa Byer’s mouth;

                b)     On May 20, 2016 and May 22, 2017, incorrectly identifying the lesion on

       the roof of Vanessa Byer’s mouth as a torus;

                c)     On May 20, 2016 and May 22, 2017, incorrectly advising Vanessa Byer

       that the lesion on the roof of her mouth was a torus, was of no concern, and no additional

       evaluation or testing was needed;

                d)     On May 20, 2016 and May 22, 2017, incorrectly advising Vanessa Byer

       that she had a normal head and neck exam;

                e)     On May 20, 2016 and May 22, 2017, failing to consult and/or refer

       Vanessa Byer to a dentist or an otolaryngologist to evaluate the lesion on the roof of her

       mouth;

                                                8
   Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 9 of 32




        f)      On May 20, 2016 and May 22, 2017, failing to order additional tests or

radiologic imaging to evaluate the lesion on the roof of Vanessa Byer’s mouth;

        g)      On May 22, 2017, failing to adequately assess and appreciate that the

lesion on the roof of Vanessa Byer’s mouth had increased in size;

        h)      Failing to know, appreciate or learn that a torus involves the hard palate,

not the soft palate;

        i)      Failing to know or recognize that because the lesion on the roof of

Vanessa Byer’s mouth involved the soft palate, it was not a torus;

        j)      Failing to timely refer Vanessa Byer to an appropriate specialist for

evaluation and treatment of the lesion in Vanessa Byer’s mouth;

        k)      Failing to appropriately research “torus” before incorrectly diagnosing

Vanessa Byer with a torus;

        l)      Making a diagnosis of a torus absent sufficient medical knowledge,

training and experience to make this diagnosis;

        m)      On October 22, 2018, failing to appropriately and adequately examine the

roof of Vanessa Byer’s mouth;

        n)      On October 22, 2018, incorrectly assuming the lesion on the roof of

Vanessa Byer’s mouth was a torus;

        o)      On October 22, 2018, failing to appropriately evaluate Vanessa Byer given

her clinical presentation and history of a lesion on the roof of her mouth;

        p)      On October 22, 2018, failing to consult and/or refer Vanessa Byer to a

dentist or an otolaryngologist to evaluate the lesion on the roof of her mouth.




                                         9
           Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 10 of 32




         42.   The negligence of Defendant, United States of America, as set forth herein, was a

substantial contributing factor causing the injuries and damages suffered by Vanessa Byer.

         43.   The negligence of Defendant, United States of America, as set forth herein,

increased the risk of harm to Vanessa Byer.

         44.   As a direct and proximate result of the negligence and carelessness of Defendant,

United States of America, Vanessa Byer suffered catastrophic injuries and damages as set forth

above.

                                              Respectfully submitted,

                                              KLINE & SPECTER, P.C.



Date: 5/21/21                        BY:      _________________________________
                                              THOMAS R. KLINE, ESQUIRE
                                              DOMINIC C. GUERRINI, ESQUIRE
                                              MARK S. POLIN, ESQUIRE
                                              Attorneys for Plaintiff




                                                10
Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 11 of 32




            EXHIBIT “A”
                 Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 12 of 32




                                          KLINE & SPECTER, P.C.
                                                 ATTORNEYS AT LAW
                                                    1525 LOCUST STREET
                                             PHILADELPHIA, PENNSYLVANIA 19102
                                                        ________

                                                      215-772-1000
Dominic C. Guerrini, Esquire                                                    dominic.guerrini@klinespecter.com
Direct Dial (215) 772-1372                            800-597-9585
                                                    FAX:   215-792-5513



                                                     October 28, 2020

  Via Federal Express
  United States Department of Health and Human Services
  General Law Division - Claims Office
  330 C Street SW
  Switzer Building, Suite 2100
  Washington, DC 20201

             RE:        Claimant: Vanessa Byer


  To Whom It May Concern:

             Enclosed please find a Form 95 for filing with regard to the above-captioned claim.

             Thank you for your attention to this matter.

                                                     Sincerely,




                                                     DOMINIC C. GUERRINI

  DCG/kap
  Enclosure
                      Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 13 of 32
             CLAIM FOR DAMAGE,          INSTRUCTIONS: Please read carefully the instructions on the         FORM APPROVED
                                        reverse side and supply information requested on both sides of this OMB NO. 1105-0008
              INJURY, OR DEATH          form. Use additional sheet(s) if necessary. See reverse side for
                                                                       additional instructions.
1. Submit to Appropriate Federal Agency:                                                            2. Name, address of claimant, and claimant's personal representative if any.
                                                                                                       (See instructions on reverse). Number, Street, City, State and Zip code.
     Federal Tort Claims Act Section              Metro Community Health Center    Vanessa Byer
     Torts Branch, Civil Division                 1789 S Braddock Avenue Suite 410 412 Biddle Ave., Apt 1
     U.S. Department of Justice                   Pittsburgh, PA 15218-1842
     175 N Street, NE                                                                               Pittsburgh, PA 15221
     Washington, DC 20002                                                                           SEE ATTACHED SHEET-PERSONAL REPRESENTATIVE
3. TYPE OF EMPLOYMENT                    4. DATE OF BIRTH             5. MARITAL STATUS             6. DATE AND DAY OF ACCIDENT                          7. TIME (A.M. OR P.M.)
         MILITARY          CIVILIAN      10/09/1981                   Single                        03/16/2019                      Friday               N/A
8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
   the cause thereof. Use additional pages if necessary).


SEE SHEET ATTACHED. Defendants are: United States of America (on behalf of David R. Freeman, M.D. and Metro
Community Health Center) and Victoria Gillis, M.D.




9.                                                                                PROPERTY DAMAGE
NAME AND ADDRESS OF OWNER, IF OTHER THAN CLA MANT (Number, Street, City, State, and Zip Code).


N/A
BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).



N/A
10.                                                                    PERSONAL INJURY/WRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

SEE ATTACHED SHEET




11.                                                                                    WITNESSES

                               NAME                                                                  ADDRESS (Number, Street, City, State, and Zip Code)

               SEE ATTACHED SHEET




12. (See instructions on reverse).                                           AMOUNT OF CLAIM (in dollars)

12a. PROPERTY DAMAGE                     12b. PERSONAL INJURY                                 12c. WRONGFUL DEATH                    12d. TOTAL (Failure to specify may cause
                                                                                                                                          forfeiture of your rights).

                                         20,000,000                                                                                  20,000,000
I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

13a. SIGNATURE OF CLAIMANT (See instructions on reverse side).                                      13b. PHONE NUMBER OF PERSON SIGNING FORM 14. DATE OF SIGNATURE


                                                                                                    215-772-1372                                              10/28/2020
                              CIVIL PENALTY FOR PRESENTING                                                       CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
                                     FRAUDULENT CLAIM                                                                 CLAIM OR MAKING FALSE STATEMENTS

The claimant is liable to the United States Government for a civil penalty of not less than         Fine, imprisonment, or both. (See 18 U.S.C. 287, 1001.)
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729).

Authorized for Local Reproduction                                               NSN 7540-00-634-4046                                          STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable                                                                                                                PRESCRIBED BY DEPT. OF JUSTICE
                                                                                                                                              28 CFR 14.2
95-109
                                 Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 14 of 32
                                                                                 INSURANCE COVERAGE

In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

15. Do you carry accident Insurance?           Yes     If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number.              No

N/A



16. Have you filed a claim with your insurance carrier in his instance, and if so, is it full coverage or deductible?         Yes         No     17. If deductible, state amount.




N/A
18. If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts).
N/A




19. Do you carry public liability and property damage insurance?          Yes    If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code).           No

N/A



                                                                                       INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate
claim form.

                                                         Complete all items - Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL                                   DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL                            INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN                                   THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY                                   TWO YEARS AFTER THE CLAIM ACCRUES.

Failure to completely execute this form or to supply the requested material within               The amount claimed should be substantiated by competent evidence as follows:
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is                (a) In support of the claim for personal injury or death, the claimant should submit a
mailed.                                                                                          written report by the attending physician, showing the nature and extent of the injury, the
                                                                                                 nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
                                                                                                 and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
If instruction is needed in completing this form, the agency listed in item #1 on the reverse    hospital, or burial expenses actually incurred.
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than one agency is               (b) In support of claims for damage to property, which has been or can be economically
involved, please state each agency.                                                              repaired, the claimant should submit at least two itemized signed statements or es imates
                                                                                                 by reliable, disinterested concerns, or, if payment has been made, the itemized signed
                                                                                                 receipts evidencing payment.
The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative         (c) In support of claims for damage to property which is not economically repairable, or if
must be presented in the name of the claimant. If the claim is signed by he agent or              he property is lost or destroyed, the claimant should submit statements as to he original
legal representative, it must show the itle or legal capacity of the person signing and be       cost of the property, the date of purchase, and the value of the property, both before and
accompanied by evidence of his/her authority to present a claim on behalf of the claimant        after the accident. Such statements should be by disinterested competent persons,
as agent, executor, administrator, parent, guardian or other representative.                     preferably reputable dealers or officials familiar with the type of property damaged, or by
                                                                                                 two or more competitive bidders, and should be certified as being just and correct.

If claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form.                                               (d) Failure to specify a sum certain will render your claim invalid and may result in
                                                                                                 forfeiture of your rights.

                                                                                   PRIVACY ACT NOTICE
This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and             B. Principal Purpose: The information requested is to be used in evaluating claims.
concerns the information requested in the letter to which this Notice is attached.               C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
    A. Authority: The requested information is solicited pursuant to one or more of the             submitting this form for this information.
        following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28 C.F.R.        D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the
        Part 14.                                                                                    requested informa ion or to execute the form may render your claim "invalid."

                                                                         PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding his burden estimate or any other aspect of this collection of information, including sugges ions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mail completed
form(s) to these addresses.

                                                                                                                                          STANDARD FORM 95 REV. (2/2007) BACK
            Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 15 of 32




                                  ATTACHED RESPONSES

       2.      Claimant – Personal Representative

        Claimant’s personal representative is Dominic C. Guerrini, Esquire, Kline & Specter,
P.C., 1525 Locust Street, 19th Floor, Philadelphia, PA 19102. 215-772-1000.

       8.      Basis of Claim:

        Claimant, Vanessa Byer, was born on October 9, 1981. On May 20, 2016, at 34 years of
age, Ms. Byer presented to the Metro Community Health Center, 1789 S. Braddock Ave., Suite
410, Pittsburgh, PA 15218 (a Federally Qualified Health Center), where she underwent a routine
annual physical examination by David R. Freeman, M.D. During that examination, Dr. Freeman
documented finding a mass in the hard and soft palates of Ms. Byer’s mouth. Dr. Freeman
identified [incorrectly] this mass as a Torus [a benign bony growth located in the hard palate].
Despite the presence of this mass, and the involvement of the soft palate [Tori do not involve the
soft palate], Dr. Freeman did not recommend evaluation or follow up of this mass.
       On May 22, 2017, at 35 years of age, Ms. Byer presented back to the Metro Community
Health Center for another routine physical examination. She was again evaluated by Dr.
Freeman, and once again Dr. Freeman documented finding a mass in the hard and soft palates of
her mouth that he identified as a Torus and for which no additional testing or follow up was
recommended.
       On July 25, 2018, at 36 years of age, Ms. Byer presented to the Sheep Inc. Health Care
Center in Monroeville, PA, where she was evaluated for a routine physical examination by
Victoria Gillis, M.D. During that examination, Dr. Gillis documented finding a “soft tissue
mass” on her palate. Dr. Gillis did not recommend further evaluation or follow up of this mass.
        On October 22, 2018, at 37 years of age, Ms. Byer presented back to the Metro
Community Health Center with a chief complaint of cold, cough, and congestion. She was
evaluated by Shara Tabb, a physician extender under the supervision of Dr. Freeman. During
that examination, Ms. Tabb documented finding an injected throat and enlarged tonsils. While
Ms. Tabb and Dr. Freeman diagnosed Ms. Byer with sinusitis, for which they prescribed an
antibiotic, they did not recommend further evaluation or follow up of her “injected throat and
enlarged tonsils.”
       On March 13, 2019, at 37 years of age, Ms. Byer presented to a dentist, David Blinky,
DDS, for complaints related to her mouth and associated pain. On Dr. Blinky’s examination, he
found a 3 x 7cm mass covering Ms. Byer’s hard and soft palates and extending back to her
pharynx. Suspecting this mass represented a cancerous tumor of the hard and soft palates, Dr.
Blinky immediately referred her to Robert Ferris, M.D., an otolaryngologist in Pittsburgh, and
William Chung, DDS, MD, an oral surgeon in Pittsburgh.
      On March 15, 2019, Dr. Ferris performed a biopsy of the mass in the roof of Ms. Byer’s
mouth. On March 16, 2019, a CT scan of Ms. Byer’s head and neck revealed a large invasive
tumor involving her maxillary sinuses and nasal cavities, with invasion of the bone and
                                            1
          Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 16 of 32




metastasis to the lymph nodes in her neck. On or about March 16, 2019, the pathology from Ms.
Byer’s biopsy revealed adenocarcinoma of the palate, staged as a IVA cancer.
       On May 7, 2019, in an effort to remove all the cancerous tumor and involved bone in Ms.
Byer’s face and neck, she underwent multiple extensive and disfiguring surgical procedures.
These surgeries including removing both of Ms. Byer’s maxillary bones and part of her right
mandible. They also including creating a tracheostomy so that Ms. Byer could breathe through
her neck, as well as a PEG tube into her stomach given her inability to eat through her mouth.
On May 14, 2019, Ms. Byer underwent additional extensive surgeries on her face and neck,
including the resection of more tissue that might be invaded by cancer, and reconstruction of her
face by a plastic surgeon. She subsequently underwent radiation therapy to her head and neck.
        As of today, Ms. Byer’s face is severely disfigured, she suffers non-remitting pain and
neuropathies, she still has a PEG tube inserted in her stomach to assist with oral intake, and she
is currently undergoing a work-up for other complications and possible metastatic cancer in other
sites. Moreover, while Ms. Byer had a beautiful voice and was the lead singer of a band until the
time of her cancer diagnosis, she now struggles just to speak.
       10.     Nature and Extent of Each Injury:
        As a direct and proximate result of Dr. Freeman’s and Dr. Gillis’ negligence, Vanessa
Byer’s cancer went undiagnosed and untreated for almost three years, allowing this cancer to
grow, invade into the bone, and metastasize. As a result of the delay in diagnosing Ms. Byer’s
cancer, she has sustained, among other injuries: metastatic cancer of the palate; bony invasion;
metastatic cancer; decreased opportunity for cure; pain and disfigurement; and severe emotional
distress. Claimant seeks the full measure of economic and non-economic damages available
under Pennsylvania law, including, without limitation, pain and suffering, embarrassment and
humiliation, disfigurement, loss of life’s pleasures, lost earnings capacity, past and future
medical expenses, and severe emotional distress.
       11.     Witnesses known at this time:

Vanessa Byer (Claimant): 412 Biddle Ave., Apt 1, Pittsburgh, PA 15221

Robert Byer, Esquire (Vanessa Byer’s father): 600 Grant St., Suite 5010, Pittsburgh, PA 15219

David R. Freeman, M.D., Victoria Gillis, M.D., and Vanessa Byer’s treating physicians. (All
currently located in Pittsburgh)




                                                2
Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 17 of 32




             EXHIBIT “B”
                                                                                                                             Page 1 of 1
                  Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 18 of 32




 After printing this label:
 1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
 2. Fold the printed page along the horizontal line.
 3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

 Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could
 result in additional billing charges, along with the cancellation of your FedEx account number.
 Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on
 fedex.com.FedEx will not be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-
 delivery,misdelivery,or misinformation, unless you declare a higher value, pay an additional charge, document your actual loss and file
 a timely claim.Limitations found in the current FedEx Service Guide apply. Your right to recover from FedEx for any loss, including
 intrinsic value of the package, loss of sales, income interest, profit, attorney's fees, costs, and other forms of damage whether direct,
 incidental,consequential, or special is limited to the greater of $100 or the authorized declared value. Recovery cannot exceed actual
 documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry, precious metals, negotiable instruments and other
 items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current FedEx Service Guide.




https://www.fedex.com/shipping/html/en/PrintIFrame.html                                                                      10/28/2020
                    Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 19 of 32
                                                                                                           April 24, 2021


Dear Customer,




The following is the proof-of-delivery for tracking number: 771926775611




Delivery Information:


Status:                        Delivered                                   Delivered To:

Signed for by:                 H.HUFG                                      Delivery Location:

Service type:                  FedEx Standard Overnight

Special Handling:              Deliver Weekday                                                           WASHINGTON, DC,

                                                                           Delivery date:                Oct 29, 2020 09:25

Shipping Information:


Tracking number:                       771926775611                        Ship Date:                       Oct 28, 2020

                                                                           Weight:



Recipient:                                                                 Shipper:

WASHINGTON, DC, US,                                                        PHILADELPHIA, PA, US,




Reference                                  194673




                    Signature image is available. In order to view image and detailed information, the shipper or payor account
                                                    number of the shipment must be provided.




Thank you for choosing FedEx
Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 20 of 32




             EXHIBIT “C”
Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 21 of 32
Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 22 of 32
Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 23 of 32




            EXHIBIT “D”
                 Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 24 of 32




                                              KLINE & SPECTER, P.C.
                                                    ATTORNEYS AT LAW
                                                       1525 LOCUST STREET
                                                PHILADELPHIA, PENNSYLVANIA 19102
                                                             ________

                                                       215-772-1000
                                                       800-597-9585
Dominic C. Guerrini, Esquire                          FAX:   215-792-5513          dominic.guerrini@klinespecter.com
Direct Dial (215) 772-1372


                                                       January 22, 2021

  Via Electronic Mail - Connie.mcconahy@hhs.gov
  Connie McConahy, Paralegal Specialist
  Department of Health and Human Services
  Office of the General Counsel General Law Division Claims Office
  330 C Street, S.W.
  Switzer Building, Suite 2100 Washington, D.C. 2020 I

             Re:         Administrative Tort Claim of Vanessa Byer, Claim No. 2021-0078

  Dear Ms. McConahy:

         Thank you for your letter dated January 13, 2021. As such, I have enclosed the
  following:

             1. Medical records from Metro Community Health Center (1-53);
             2. Medical records from Sheep Inc. Health Center (61-66);
             3. Medical records from Dr. David Blinky (71-93);
             4. Medical records from Dr. Robert Ferris (101-116);
             5. Medical records from William Chung, DDS (121-134);
             6. Medical records from Dr. Gary Fischer (201-261);
             7. Medical records from Dr. Mario Solari (301-358);
             8. Medical records from Dr. Shaum Sridharan (401-587);
             9. Medical records from UPMC Hillman Cancer Center (601-750);
             10. Medical records from UPMC (1001-6500); and
             11. Contingent Fee Agreement.

          The medical records will be sent to you through a secure link through OneDrive. If you
  require additional information at this time, please contact me. Thank you for your attention to
  this matter.

                                                       Very truly yours,




                                                       DOMINIC C. GUERRINI
  DCG/acp
  Enclosures
Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 25 of 32
          Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 26 of 32




From: SharePoint Online <no-reply@sharepointonline.com>
Sent: Friday, January 22, 2021 12:29 PM
To: Preston, Angela <angela.preston@klinespecter.com>
Subject: [EXTERNAL] The link to "Bates-stamped - Byer" was successfully used


   Connie.mcconahy@hhs.gov has opened the link you sent to "Bates-stamped - Byer"!

   If this is unexpected, you can open your folder and manage its sharing permissions by
   clicking here.


            This link only works for the direct recipients of this message.




                            Bates-stamped - Byer


           Open




    Microsoft respects your privacy. To learn more, please read our Privacy Statement.
    Microsoft Corporation, One Microsoft Way, Redmond, WA 98052

    Notification Settings


CAUTION: This email originated from outside of the organization. Do not click links or open
attachments unless you recognize the sender and know the content is safe.
Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 27 of 32




             EXHIBIT “E”
Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 28 of 32
Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 29 of 32
Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 30 of 32




             EXHIBIT “F”
        Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 31 of 32




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


VANESSA BYER
412 Biddle Ave., Apt. 1
Pittsburgh, PA 15221                              CIVIL ACTION
                               Plaintiff          NO.
              v.

UNITED STATES OF AMERICA
                                                  MEDICAL PROFESSIONAL
                               Defendant          LIABILITY ACTION



                             CERTIFICATE OF MERIT AS TO
                             UNITED STATES OF AMERICA

      I, Mark S. Polin, Esquire, certify that:

     an appropriate licensed professional has supplied a written statement to the undersigned

      that there is a basis to conclude that the care, skill or knowledge exercised or exhibited by

      this defendant in the treatment, practice or work that is the subject of the complaint, fell

      outside acceptable professional standards and that such conduct was a cause in bringing

      about the harm;

      AND/OR

     the claim that this defendant deviated from an acceptable professional standard is based

      solely on allegations that other licensed professionals for whom this defendant is

      responsible deviated from an acceptable professional standard and an appropriate

      licensed professional has supplied a written statement to the undersigned that there is a

      basis to conclude that the care, skill or knowledge exercised or exhibited by the other

      licensed professionals in the treatment, practice or work that is the subject of the

      complaint, fell outside acceptable professional standards and that such conduct was a

      cause in bringing about the harm;
        Case 2:05-mc-02025 Document 685 Filed 05/21/21 Page 32 of 32




      OR

     expert testimony of an appropriate licensed professional is unnecessary for prosecution of

      the claim against this defendant.

                                                   Respectfully submitted,

                                                   KLINE & SPECTER




Date: 5/21/21                              By:
                                                   MARK S. POLIN, ESQUIRE
                                                   Attorney for Plaintiff
